DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment and arguments, submitted on 12/4/2020 have overcome the 35 USC 103 rejections and the objection to the abstract listed in the previous office action, dated 9/10/2020.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach, “A display device: comprising a display that displays an image base on an image signal and that also functions as a see-through display, wherein the display includes … wherein the second polarization wherein the second polarization modulating element emits the polarization wave upon converting the polarization state thereof while the light source is being turned off and transmits the polarization wave without converting the polarization state thereof while the light source is being turned on, and wherein the reflective polarization plate transmits the polarization wave having the polarization state thereof converted by the second polarization modulating element while the light source is being turned off and reflects the polarization wave having the polarization state thereof not converted by the second polarization modulating element while the light source is being turned 
Dependent claims 2-15 are allowed by virtue of their dependency upon independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.G.Q/Examiner, Art Unit 2871       

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871